DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 21-28 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a health care device. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 21 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “acquiring data on physiological responses of one or more subjects to presentation of one or more stimuli including one or more stimulus features”; “forming a first data matrix tracking the one or more stimulus features included in the one or more stimuli tracked against a time over which the one or more stimulus features included in the one or more stimuli were presented”; “forming a second data matrix including one or more physiological responses of the one or more subjects to which the one or more stimulus features included in the one or more stimuli were presented tracked against the time over which the one or more stimulus features included in the one or more stimuli were presented”; “associating a separately-determined efficacy of the one or more stimuli as determined from at least one of the one or more subjects and an additional group of one or more subjects with the one or more resulting physiological responses”; and “applying statistical processing to correlate the separately-determined efficacy of the one or more stimuli with the data on the one or more physiological responses to determine a projected efficacy of a stimulus based on subsequently-measured physiological responses to the stimulus”.
	The steps of acquiring data on physiological responses and analysis are directed to mental processes. All the claimed steps are performable by the human mind or pen and paper. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim does not recite additional elements that amount to significantly more than the judicial exception
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 22-28, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 23, the limitation “the model” is indefinite, because it lacks antecedent basis. 
Re Claims 24 and 25, the limitation “a statistical process” is indefinite, because it is unclear whether it is referring to “applying statistical processing” of claim 21 or a new method step. 
Re Claim 26, Claim 26 is indefinite, because the claim depends on itself; therefore, it is missing a preamble, transitional phrase, and has lack of antecedent basis issues for one or more stimulus features, one or more stimuli, and one or more physiological responses. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasson et al. (US 2011/0161011).
Re Claim 21, Hasson discloses a method to predict an efficacy of a stimulus based on one or more previously-measured physiological responses to one or more stimuli including one or more stimulus features, the method comprising: 
acquiring data on physiological responses of one or more subjects to presentation of one or more stimuli including one or more stimulus features (para. [0007], physiological data can be MRI, PET, SPECT, fNIRS, optical imaging, EEG, MEG, GSR; para. [0048], neurophysiological (e.g., fMRI, EEG, PET, fNIRS, etc.) physiological (e.g., GSR, etc.)); 
forming a first data matrix tracking the one or more stimulus features included in the one or more stimuli tracked against a time over which the one or more stimulus features included in the one or more stimuli were presented (para. [0008], The stimuli can be a recorded stimuli having a form of, e.g., an audio recording, a film, a video and/or an advertisement. The identifiers can include one or more frame numbers and/or one or more points in time referencing select portions of, e.g., an audio recording, a film, a video or an advertisement, for example); 
forming a second data matrix including one or more physiological responses of the one or more subjects to which the one or more stimulus features included in the one or more stimuli were presented tracked against the time over which the one or more stimulus features included in the one or more stimuli were presented (para. [0087], time series of measurements of brain activity or physiological responses); 
associating a separately-determined efficacy of the one or more stimuli (para. [0048], behavioral (e.g., eye movements, etc.); para. [0011], behavioral data can be, e.g.,  eye movements, pupil size, and/or a motion capture of head movement, body movement and/or facial expression, for example; para. [0071], additional information about audience engagement) as determined from at least one of the one or more subjects and an additional group of one or more subjects (para. [0036], inter-subject correlation) with the one or more resulting physiological responses (para. [0037], implement an inter-subject correlation (ISC) procedure to measure the extent to which brain areas show consistent activation patterns across a plurality of subjects (e.g., across all subjects or across subjects in a particular demographic group) in response to a particular stimulus, para. [0048], ISC procedure can include, among other things, a procedure or a set of procedures which can be implemented using several computational methods and systems (e.g., correlation, coherence, mutual information, principal components analysis, independent components analysis, canonical correlation, general linear model, etc.) on different types of neurophysiological (e.g., fMRI, EEG, PET, fNIRS, etc.) physiological (e.g., GSR, etc.), and behavioral (e.g., eye movements, etc.) signals, to assess the effectiveness of different types of stimuli such as popular media (e.g. music, films, ads, audio-books, speeches)); and 
applying statistical processing to correlate the separately-determined efficacy of the one or more stimuli with the data on the one or more physiological responses (para. [0048], ISC procedure can include, among other things, a procedure or a set of procedures which can be implemented using several computational methods and systems (e.g., correlation, coherence, mutual information, principal components analysis, independent components analysis, canonical correlation, general linear model, etc.) on different types of neurophysiological (e.g., fMRI, EEG, PET, fNIRS, etc.) physiological (e.g., GSR, etc.), and behavioral (e.g., eye movements, etc.) signals, to assess the effectiveness of different types of stimuli such as popular media (e.g. music, films, ads, audio-books, speeches)) to determine a projected efficacy of a stimulus based on subsequently-measured physiological responses to the stimulus (para. [0063], ISC procedure used to assess the effectiveness of the stimuli; para. [0070], Comparing the level of ISC across different working versions of the same film (rough cuts) can provide filmmakers and studios with a new assessment tool for choosing between them. Thus, it is possible to use the exemplary ISC to test the effectiveness of different versions of the stimuli (e.g., different versions or cuts of the same movie). The higher the ISC for a given version, the more effective it generally is in evoking similar response patterns across all viewers, para. [0072], The temporal evolution of ISC can be refined further by measuring it separately for each of several brain regions, [0075], Various examples of ISCs can be employed to measure the collective engagement and effectiveness of different types of media.).
Re Claim 22, Hasson discloses that the data on the one or more physiological responses (para. [0007], physiological data can be MRI, PET, SPECT, fNIRS, optical imaging, EEG, MEG, GSR; para. [0048], neurophysiological (e.g., fMRI, EEG, PET, fNIRS, etc.) physiological (e.g., GSR, etc.) are acquired by one or more of: 
electroencephalography (EEG); 
electrocardiography (EKG); 
galvanic skin response; 
heart rate monitoring; 
respiration rate monitoring; 
eye tracking; and 
pupillometry.   
Re Claim 24, Hasson discloses that a statistical process is used to regress the first data matrix of onto the second data matrix (para. [0006], [0012], the processing arrangement can be configured to, e.g., receive neuronal, physiological and/or behavioral data one or more subjects being presented with stimuli, determine further data associated with a measure of inter-subject similarity of the neuronal, physiological and/or behavioral data, and identify select portions of the stimuli that meet a pre-determined criteria relating to the further data associated with the measure of inter-subject similarity.).  
Re Claim 25, Hasson discloses that the statistical process includes canonical correlation analysis (para. [0048], canonical correlation, general linear model, etc.) on different types of neurophysiological (e.g., fMRI, EEG, PET, fNIRS, etc.) physiological (e.g., GSR, etc.), and behavioral (e.g., eye movements, etc.) signals, to assess the effectiveness of different types of stimuli such as popular media (e.g. music, films, ads, audio-books, speeches);  para. [0007], The measure of inter-subject similarity can be determined using, e.g., a correlation, a general linear model, a canonical correlation, a coherence, a mutual information, a posterior cerebral artery (PCA) or an independent component analysis (ICA)).  
Re Claim 26, Hasson discloses that correlation between the one or more stimulus features included in the one or more stimuli and the one or more physiological responses is represented by one or more eigenvalues (para. [0048] discloses principal component analysis on different types of neurophysiological and behavioral data to assess the effectiveness of different types of stimuli. Principal component analysis yields eigenvectors of the data’s covariance matrix).  
Re Claim 27, Hasson discloses correlating the data on the one or more physiological responses of the one or more subjects includes inter-subject correlation between the one or more subjects (para. [0036], para. [0037], implement an inter-subject correlation (ISC) procedure to measure the extent to which brain areas show consistent activation patterns across a plurality of subjects (e.g., across all subjects or across subjects in a particular demographic group) in response to a particular stimulus).  
Re Claim 28, Hasson discloses that the inter-subject correlation includes a group-level inter-subject correlation (para. [0036], consistent activation patterns across a plurality of subjects (e.g., across all subjects or across subjects in a particular demographic group); para. [0042], all subjects or across any subgroup of subjects; para. [0045], ISC can assess the effectiveness of each stimulus for different target groups by computing the ISC separately for each group; para. [0047], [0068], [0073]) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson et al. (US 2011/0161011).
Re Claim 23, Hasson discloses the claimed invention substantially as set forth in claim 21. 
Hasson discloses that the data on the one or more physiological responses are measured by electroencephalography (para. [0048], eeg). 
Hasson is silent regarding temporally filtering the presentation of each of the one or more stimulus features included in the one or more stimuli by spatially filtering the one or more physiological responses from the electroencephalography. 
However, Hasson discloses that when the data on the one or more physiological responses are measured by fMRI, further comprising forming the model by temporally filtering the presentation of each of the one or more stimulus features included in the one or more stimuli by spatially filtering the one or more physiological responses from the fMRI data (para. [0049], [0052], spatial smoothing of the data can be used to overcome any residual misregistration between brains).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hasson, by when the data on the one or more physiological responses are measured by electroencephalography, further comprising forming the model by temporally filtering the presentation of each of the one or more stimulus features included in the one or more stimuli by spatially filtering the one or more physiological responses from the electroencephalography, as taught by Hasson, for the purpose of overcoming any residual misregistration between brains by spatially smoothing the data (para. [0049], [0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 15, 2022Examiner, Art Unit 3792